                                          STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES                                                                           REGIONAL OFFICE DIVISION
ATTORNEY GENERAL                                                                        NASSAU REGIONAL OFFICE



                                            September 21, 2021

    Via ECF

    The Honorable Steven I. Locke
    United States Magistrate Judge
    Eastern District of New York
    100 Federal Plaza
    Central Islip, New York 11722

             Re:    Atkinson-Wignall v. State University of New York, No. 2:19-cv-6527 (GRB/SIL)

    Dear Judge Locke:

            This Office represents Defendant, State University of New York, in the above-referenced
    matter. I write with the consent of Plaintiff’s counsel to notify the Court that the parties have
    reached an agreement in principle to resolve this matter without further litigation. In light of this
    development, the parties respectfully request that all pending deadlines be stayed. The parties
    will work diligently to finalize their agreement and submit it for the approval of the Court.

             Thank you for your attention to this matter.

                                                            Respectfully submitted,

                                                            s/ Helena Lynch
                                                            Helena Lynch
                                                            Assistant Attorney General, Of Counsel
                                                            Direct: (516) 248-3312
                                                            Helena.Lynch@ag.ny.gov

    cc:      Counsel of Record (via ECF)




          200 Old Country Road, Suite 240 Mineola, New York 11501 ● (516) 248-3302 ● www.ag.ny.gov
